      Case 3:19-cr-30118-RAL Document 3 Filed 08/28/19 Page 1 of 2 PageID #: 12
v^.




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 CENTRAL DIVISION




       UNITED STATES OF AMERICA,              CR

                         Plaintiff,
                                              FACTUAL BASIS STATEMENT
            vs.



       TINA GREY OWL,

                         Defendant.



           The Defendant states that the following facts are true, and the parties

  agree that they establish a factual basis for the offense(s) to which the Defendant
  is pleading guilty pursuant to Fed. R. Crim. P. 11(b)(3):

           Beginning on a date unknown, but no later than on or about April 2016

  through on or about May 2018, in the District of South Dakota, the Defendant,

  Tina Grey Owl, did embezzle, steal, willfully misapply, willfully permit to be

  misapplied, and convert to her own use more than $1,000 of monies, funds,

  credits, goods, assets, and other property belonging to the Crow Creek Sioux

  Tribe, an Indian Tribal Organization, and did aid and abet others in committing

  the offense, all in violation of 18 U.S.C.§§ 2 and 1163. Among others. Defendant

  Tina Grey Owl aided and was aided by Roland Robert Hawk, Sr., Francine Maria

  Middletent, Jacquelyn Ernestine Pease, and Brandon Sazue.

           Tina Grey Owl was an elected member of the Crow Creek Sioux Tribe's

      Council from May 2016 through April 2018. Prior to serving on the CCST Tribal

      Council, Grey Owl worked as a payroll clerk for the CCST.
Case 3:19-cr-30118-RAL Document 3 Filed 08/28/19 Page 2 of 2 PageID #: 13




       Defendant's offense conduct involved her receipt of more than $95,000.

The money received derived from the CCST's General Welfare Account.

Defendant was not entitled to that money, and her receipt of that money was

unlawful.


                                   RONALD A. PARSONS, JR.
                                    United States Attorney


       n^i1
                                   ^sistgpt Vvi:ted States Attorney
                                   (P.O. Bdx 263 3   \
                                   Sioux FallSrSD 57101^2638
                                   Telephone: (605)357-2353
                                   Facsimile: (605)330-4410
                                   E-Mail: jeremy.jehangiri@usdoj.gov




Date                               TINA GREY OWL
                                   Defendant




Date                               JANA M MINER
                                    Attorney for Defendant




                                     [2]
